Appeal by defendant from an order of the Supreme Court, Kings County, dated October 31, 1974, which inter alla granted plaintiff summary judgment in the sum of $5,494.04. At a conference in this court held on February 13, 1975 the respective attorneys for plaintiff and defendant entered into a written stipulation settling the action. In accordance with the stipulation, the order appealed from is reversed, but, if defendant defaults in any payment set forth in the stipulation, and if the default continue after 10 days’ notice by plaintiff to defendant, the order may be re-entered for the balance due, with interest thereon. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.